Citation Nr: 1234215	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied service connection for residuals of shrapnel wounds of the cervical spine.

In August 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was engaged in combat with the enemy in active service during the Vietnam Era, and his assertion that he was hit with a hand grenade in Long Binh, Vietnam is accepted and deemed consistent with the circumstances of such service. 

3.  Symptoms from residuals of shrapnel wounds of the cervical spine were not chronic in service.

4.  Symptoms from residuals of shrapnel wounds of the cervical spine have not been continuous since separation from service.

5.  The Veteran's post-service diagnosed cervical spine disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of shrapnel wounds of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2007 letter included the type of evidence necessary to establish a disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records; VA outpatient treatment records from February 2007 to May 2007; private treatment records from September 1974 to April 1976 and September 2006 to December 2006, August 2009 DRO hearing transcript; March 2009 buddy statement; August 2009 statement from the Veteran's wife; and September 2007 and October 2008 VA examination reports.  The VA examiners reviewed the Veteran's claims file and medical history and recorded pertinent examination findings, and the October 2008 VA examiner provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, continuity of symptomatology after discharge is required to support the claim where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The specific dates encompassing the "periods of war" are set by statute, to include the Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection 

In a February 2007 statement, accompanying an Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran reported he was hit with a hand grenade by the North Vietnam Army while in Long Binh, Vietnam and was treated at a hospital therein.  He also informed the September 2007 VA examiner that in about 1969 he sustained shrapnel wounds to the back of his neck after a blast from enemy hand grenades.  

The Board finds the Veteran's combat status is evidenced by receipt of the Combat Infantryman Badge (CIB), active service in the Republic of Vietnam during the Vietnam Era from March 1969 to March 1970, as well as a March 2009 buddy statement regarding a 1969 in-service incident in Long Binh, Vietnam.  Given the Veteran's combat status, the Board finds the Veteran's assertion as to the occurrence of an service incident in which he was hit with a hand grenade is accepted and deemed consistent with the circumstances of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the questions for consideration are whether the Veteran has current residuals of shrapnel wounds of the cervical spine, and whether such residuals resulted from the Veteran's asserted in-service incident. 

After a review of all the evidence, both lay and medical, the Board finds that symptoms from residuals of shrapnel wounds of the cervical spine were not chronic in service.  Review of the service treatment records show that, at the time of entry to service, an April 1968 entrance examination report and 1968 report of medical history were silent as to any physical abnormalities with regard to the Veteran's neck.  In January1969, the Veteran reported a history of radicular pain radiating from the cervical region with no history of trauma.  An x-ray of the cervical spine was ordered and the February 1969 results were negative.  At the time of separation from service, the March 1971 separation examination report noted no pertinent abnormalities of the Veteran's cervical spine nor did the Veteran report any notation regarding the cervical spine on the March 1971 report of medical history at service separation.  As a result, the Board finds such contemporaneous in-service evidence does not show that symptoms from residuals of shrapnel wounds of the cervical spine were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms from residuals of shrapnel wounds of the cervical spine have not been continuous since separation from service in April 1971.  As noted above, the March 1971 separation examination report did not reflect findings of such residuals.  Following separation from service in April 1971, the evidence of record shows no complaints, diagnosis, or treatment for such residuals until 1974.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately three years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

The first-post service complaints regarding the cervical spine were of a pinched nerve and pain, as noted in a September 1974 private treatment record.  Pursuant to the Veteran's complaints, x-ray results revealed, in pertinent part, superior right and posterior displacement of the first cervical vertebrae and posterior and right displacement of the second cervical vertebrae.  Additional complaints of neck pain were documented in post-service private treatment records dated December 1974, July 1975, and April 1976.  

Approximately 30 years later in September 2006, the Veteran underwent a private magnetic resonance imaging (MRI) of the cervical spine.  Dr. M. A. summarized the results to reveal the following three impressions: multilevel cervical spondylosis, findings most pronounced at the C5-C6 level with bilateral foraminal narrowing and moderate central canal narrowing with cord deformity; asymmetric right foraminal narrowing, C3-C4 and left foraminal narrowing C4-C5; and chronic asymmetric disc protrusion to the right at C6-C7 with mild narrowing of the right aspect of the canal with mild deflection of the cord.  Dr. M. A. referred the Veteran for a private neurosurgical consultation, which the Veteran underwent in November 2006.  

In November 2006, the Veteran was examined by a physician's assistant, L. M., who noted the Veteran's complaints of neck pain and pain radiating up both occipital areas of the neck into the back of the head, this pain has been present for many years and was related initially to a shrapnel injury in the neck, as well as what the Veteran states are old football injuries, and the symptoms have been worse over the last three months.  Dr. J. A. then reviewed the examination findings conducted by L. M., as well as the Veteran's past medical and surgical history, family history, social history, and a September 2006 MRI report.  Dr. J.A. noted the Veteran gave a long history of neck pain that has been present for many years and a belief there has been a gradual worsening over the last few months, particularly over the last three months, and denied any injury or specific event in the recent past.  Following an additional physical examination, Dr. J.A. discussed the current findings and how they correlate with the Veteran's symptoms and recommended treatment options.  A December 2006 record by Dr. J. A. noted the Veteran's return following treatment and the Veteran's report of complete resolution of his neck pain.

In February 2007, the Veteran filed a claim for service connection (compensation) for residuals of shrapnel wounds of the cervical spine.  On the claim for compensation (VA Form21-526), the Veteran indicated that the date his disability began was 1969, omitting the requested information as to month of onset, and also that he had been treated for shrapnel wounds to the neck and spinal area in 1969.  

VA outpatient treatment records from February 2007 to May 2007 do not indicate any treatment for a cervical spine disorder.  At the August 2009 DRO hearing, the Veteran also clarified that he has had no treatment for the cervical spine from VA and had private treatment with Dr. M. A. in the past, as discussed above.  

In September 2007, the Veteran underwent a VA examination in connection with the claim on appeal.  The VA examiner noted the Veteran inaccurate reports that in about 1969 he sustained shrapnel wounds to the back of his neck after a blast from enemy hand grenades, for which was treated at an aid station in which his wounds were cleaned and bandaged, and that over the years since service he has had progressive problems with neck pain and upper back pain.  Following the physical evaluation, the VA examiner diagnosed degenerative disc disease of the cervical spine with spondylo-degenerative disease and status post surgical decompression with discectomy and fusion, as well as chronic cervical spine strain/pain with left-sided radiculopathy noted.  A nexus opinion was not offered by the VA examiner.  The VA examiner only noted the Veteran's assertion that his current neck problems were residuals of alleged shrapnel wounds to the neck during service in Vietnam in 1969. 

At an October 2008 VA examination, the Veteran reported that he injured his neck in jump school in 1966 but did not seek medical evaluation at that time, and that he got shrapnel in the back of his neck in late 1968 or early 1969, was treated, and was returned to active duty the next morning.  The VA noted that a chronic neck problem was not established while the Veteran was in the military, citing to the February 1969 negative x-ray results and no mention of any neck problems at the time of separation from service in 1971, and that the Veteran returned to regular duty with his unit after the shrapnel wounds were cleaned and bandaged.    

In a March 2009 statement, a fellow service member wrote that he recalled an explosion went off in December 1969 in Long Bien in Vietnam, and that there injuries, though he did not recall the names of the injured.  He wrote that the Veteran sounded familiar.  Such statement is of little probative value in this Veteran's case, as it only tends to establish an explosion in 1968, which is only partly consistent with the Veteran's reports of shrapnel injury in 1968 or 1969, and which is inconsistent with the Veteran's in-service treatment for neck pain in January 1969.  Moreover, at most the statement could establish the general occurrence of a superficial shrapnel wound injury, a fact that was assumed in this case for purposes of rendering a medical nexus opinion, and a fact that does not tend to show cervical spine injury or resulting arthritis.  In this case, the more specific and probative service treatment record evidence and competent opinion evidence outweighs such a general and uncertain statement, and shows that any shrapnel wound did not involve an actual injury to the cervical spine in this Veteran's case.  

In an August 2009 statement made for compensation purposes, the Veteran's wife asserted that the Veteran suffered from pain in his neck ever since she met him, which was right after he returned home from Vietnam in 1970.  She wrote that they started dating while the Veteran was stationed at Fort Bragg and began living together upon his separation from service in 1971.  She specified that when they started living together the Veteran's pain, which resulted in inability to move the head, was so severe that she made him to go to the doctor.  

The Board finds that the Veteran's wife's stated observations and the Veteran's assertions of experiencing chronic neck pain in service and continuously for many years since service are inconsistent with, and outweighed by, the other lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While the January 1969 service treatment record documents a history of radicular pain radiating from cervical region, at that time contemporaneous to the event the Veteran denied a history of trauma, and the February 1969 x-ray results of the cervical spine were negative.  At the contemporaneous March 1971 service separation examination and on the March 1971 report of medical history, the Veteran denied any history or complaints of residuals of shrapnel wounds of the cervical spine.  Specifically, the separation examination report reflects the Veteran was examined and his neck was found to be clinically normal.  The Veteran also marked on a Serviceman's Statement Concerning Application for Compensation from VA, via a DA Form 664, that he decided not to file an application for such compensation at that time.  

The Veteran's contemporaneous in-service history of symptoms at the time of the asserted injury in about January 1969, including denial of trauma, as well as the denial of symptoms at the time of separation from service, is more contemporaneous to service, as well as the post-service record to treatment in 1974 for symptoms of onset at that time unaccompanied by history of chronic symptoms in service or continuous symptoms since service, so is of more probative value than the more recent assertions by him and his wife regarding his neck pain made years after separation from service and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to his subsequent assertion years later).

When the Veteran sought to establish medical care after service with private physicians and a VA outpatient treatment facility, he did not report the onset of symptoms from residuals of shrapnel wounds of the cervical spine during or soon after service or even indicate that the symptoms were of longstanding duration dating back to service.  Pursuant to seeking private treatment from 1974 to 1976, such records did not show the Veteran asserted the duration or potential source of his documented complaints of a pinched nerve and neck pain.  At the November 2006 private neurosurgical consultation, the Veteran reported having neck pain for many years, particularly worse over the last three months, but did not provide any further specification regarding the length of time.  

Additionally, when the Veteran requested enrollment at a VA outpatient facility in February 2007 for evaluation and management of chronic health problems, to include degenerative disc disease, history of anterior cervical decompression, discectomy and fusion of the C5-C6 in November 2006, he reported that he had shrapnel in his neck from Vietnam in 1969, but did not explain his current symptomatology or how long they have occurred.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories for VA disability compensation purposes, as such lay statements found in medical records when medical treatment was being rendered were made to physicians for purposes of diagnosis and treatment because the declarant has strong motive to tell the truth in order to receive proper care.

While the Veteran wrote on his claim form that he sustained a neck injury in service in 1969 (month not specified), he did not claim at that time that symptoms from residuals of shrapnel wounds of the cervical spine began in service or had continued since service.  It was not until about 2006, soon after the current symptoms and treatment in 2006, and soon before he filed his current VA disability compensation claim in February 2007, that he first asserted that such neck pain had been continuous since service, rather than post-service onset in 1974 when he sought private treatment approximately three years after separation from service.  Such statements made within so soon to filing the current VA disability compensation claim are of lesser probative value than his previous more contemporaneous histories at the time of separation from service in 1971, his previous statements made for treatment purposes in 1974, and the absence of treatment or complaints for many years after service until about 2006.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the appeal period, the Veteran has reported inconsistent histories (different dates of onset) as to the onset of symptoms.  On the February 2007 VA Form 21-526, February 2007 VA outpatient treatment record, and at the September 2007 VA examination, he reports 1969 as the date of onset.  The November 2006 private consultation record noted the Veteran related his neck pain to the shrapnel injury and old football injuries without specifying a date.  In a January 2009 substantive appeal, via a VA Form 9, the Veteran asserted his wounds happened when training for special forces in Fort Bragg, North Carolina, which the Board finds is after his period of service in Vietnam in 1969.  At the August 2009 DRO hearing, the Veteran reported the January 2009 statement was not true, and reiterated that the source of his injury was in Vietnam from 1969 to 1970.  Most recently, the Veteran informed the October 2008 VA examiner that he injured his neck in jump school in 1966 but did not seek medical evaluation at that time, and that he got shrapnel in the back of his neck in late 1968/early 1969 and was returned back to active duty the next morning. 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of both chronic symptoms in service and continuity of symptomatology since separation from service.  See Madden, 125 F.3d at 1481 (holding the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).     

The Board further finds that the weight of the competent evidence demonstrates the Veteran's post-service diagnosed cervical spine disorder is not related to active service.  After conducting the physical evaluation of the Veteran's spine and thoroughly reviewing the Veteran's reported history and claims file, to include the service treatment records, post-service private treatment records, and September 2007 VA examination report, the October 2008 VA examiner opined "the veteran's cervical degenerative disc disease with chronic neck pain was not caused by or the result of veteran's radicular pain that he was treated for while in the military."  Consistent with the factual findings in this Board decision, the VA examiner explained in detail that a chronic neck problem was not established while the Veteran was in the military, citing to the February 1969 negative x-ray results and no mention of any neck problems at the time of separation from service in 1971.  The VA examiner also reasoned that the Veteran returned to regular duty with his unit after the shrapnel wounds were cleaned and bandaged, which indicates the wounds were superficial, and that a "superficial grazing wound most likely would not cause degenerative changes in entire neck."  The VA examiner opined that the Veteran's "cervical degenerative disc disease with chronic neck pain was not caused by or the result of superficial shrapnel wounds sustained in Vietnam."    

On the question of relationship of residuals of shrapnel wounds of the cervical spine to service, the most probative nexus opinion on file, specifically the October 2008 VA examination report, weighs against the claim.  This opinion is competent and of higher probative value because it is factually accurate, supported by a sufficient rationale, and based on current examination findings and review of the complete record.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed cervical spine disorder and active service, including no credible evidence of continuity of symptomatology of symptoms from residuals of shrapnel wounds of the cervical spine since separation from service which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of shrapnel wounds of the cervical spine, and outweighs the Veteran's more recent contentions regarding post-service symptoms of such residuals since separation from service.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of shrapnel wounds of the cervical spine, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of shrapnel wounds of the cervical spine is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


